United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 31, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40632
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN ALVAREZ-TERAN,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                         (7:04-CR-722-5 )
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Juan Alvarez-Teran appeals the sentence

imposed following his guilty-plea conviction for conspiracy to

bring undocumented aliens into the United States for private

financial gain.   He contends that the district court clearly erred

when it enhanced his sentence under U.S.S.G. § 2L1.1(b)(6) in

reliance on information that Alvarez transported aliens in a pickup

truck.   He also urges that there was insufficient evidence to show

that he knew or reasonably should have foreseen that the sexual

assault of a minor was committed in furtherance of the conspiracy,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and that there was insufficient evidence to show that any other

sexual assault occurred.

     We review the factual findings of the district court for clear

error.    United States v. Villegas, 404 F.3d 355, 359 (5th Cir.

2005); United States v. Villanueva, 408 F.3d 193, 203 n.9 (5th

Cir.), cert. denied, 126 S. Ct. 268 (2005).

     Alvarez’s argument that the district court applied the four-

level enhancement of § 2L1.1(b)(6) based on a finding that he

transported aliens in the bed of a pickup truck is without merit.

The record reflects that the district court relied on the facts

contained in the presentence report detailing physical and sexual

abuse when applying this enhancement.

     Further, the facts of the presentence report and the testimony

of Agent Jose Ovalle support the district court’s finding that

physical and   sexual   abuse   of   aliens   occurred   in   relation   to

Alvarez’s conduct and that he either knew of the conduct or it was

reasonably foreseeable.    Witnesses and co-defendants stated that

Alvarez was directly involved in transporting females to a stash

house in McAllen, Texas, for the purpose of their performing sexual

favors.    Additionally, Alvarez was one of the leaders of the

smuggling organization.    The district court’s findings were not

clearly erroneous.

     Alvarez also contends that his sentence is unconstitutional in

light of United States v. Booker, 543 U.S. 220 (2005), because his

sentence was enhanced based on factual findings by the district

                                     2
court to which he did not admit and were not proved to a jury

beyond a     reasonable   doubt.   Alvarez   was   sentenced   after   the

decision in Booker and thus pursuant to an advisory guidelines

scheme.     The district court’s factual findings under an advisory

guidelines scheme did not violate his Sixth Amendment right to a

jury trial.    See Booker, 543 U.S. at 233, 259.

     Accordingly, the judgment of the district court is

AFFIRMED.




                                   3